Guerry, J.
It would seem that if the defendant and another person offer to sell and do actually contract to sell a ton of fertilizer, and in about two weeks thereafter they deliver to the purchaser, at his home between eleven and twelve o’clock at night, certain fertilizer which was manufactured by the prosecutor and of the approximate value of $35, and if it be proved that this fertilizer was recently stolen from the prosecutor, this would be sufficient evidence to authorize a conviction of the defendant of larceny of this amount of fertilizer, to the exclusion of every other reasonable hypothesis save his guilt, in the absence of a reasonable and uncontradieted explanation of his conduct. The jury, in their exclusive right to judge of the credibility of the witnesses and their testimony, and to reject the testimony of one for that of another, and to reject a part of the testimony of a witness and accept the other part, and to judge of the truthfulness of defendant’s statement, were authorized to find the above facts to be the truth of the present case. This case is further strengthened by evidence that the defendant was employed by the prosecutor at the time of the theft of the fertilizer, although it appears that he had not worked for several days about that time. Exceptions brought here are to the overruling of a motion for new trial based on the general grounds. The court did not err in overruling the motion.

Judgment affirmed.

Broyles, C. J., and MacIntyre, J., concur.